                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


MOBILE TECH., INC. d/b/a/
MOBILE TECHNOLOGIES INC.                                     CASE NO. 3:18-cv-00052-KDB-DSC
and MTI,

              Plaintiff,

v.
                                                             ORAL ARGUMENT REQUESTED
INVUE SECURITY PRODUCTS INC.,

              Defendant.


     PLAINTIFF MOBILE TECH., INC.’S SURREPLY IN OPPOSITION TO INVUE’S
              MOTION TO STAY CASE PENDING REEXAMINATION

       InVue stated in its reply brief that its “evidence and grounds for invalidity” in the ex

parte reexaminations “met a more stringent standard than was required for inter partes review or

post grant review.” (DI 85 at p. 3). Thus, InVue implies that its latest effort at the Patent Office

will fare better because InVue met a higher burden to get ex parte reexamination initiated than

the burden it failed to meet just months before with its rejected inter partes review (IPR) and

post-grant review (PGR). This is false and belied by the Patent Act and its legislative history.

       The substantial new question of patentability (SNQ) standard, which is the test applied

when reviewing an ex parte reexamination request, is the most lenient standard of the three

different types of proceedings. See 1 Patent Office Litigation § 13:17 (2017) (“PGR, IPR and

CBM have higher thresholds for initiation than the previous standard for reexamination

proceedings, which required only’” an SNQ). Indeed, the Federal Circuit acknowledged this,

explaining “Congress made post-grant review more difficult to obtain than reexamination by

raising the standard from ‘a substantial new question of patentability,’ 35 U.S.C. § 303(a)




       Case 3:18-cv-00052-KDB-DSC Document 88 Filed 10/21/19 Page 1 of 4
(2012), to ‘more likely than not ... unpatentable,’ id. § 324(a).” VirtualAgility Inc. v.

Salesforce.com, Inc., 759 F.3d 1307, 1313 (Fed. Cir. 2014).

       InVue’s own statistics, which show over 90% of ex parte reexamination requests are

granted, demonstrate the very low standard used to initiate ex parte reexaminations. See DI 83-5

at 2. Before the enactment of the America Invents Act (“AIA”), which created the higher

standard for PGRs and IPRs, Judge Paul Michel, former Chief Judge for the Federal Circuit,

testified to the House of Representatives regarding the low threshold. As he explained:

       What’s happening already is that court proceedings that are ongoing are being
       stalled by things going back to the Patent Office for reexamination under the
       current system because the threshold to get there is meaningless. Ninety-five
       percent of the times that meaningless threshold of a so-called “substantial
       new question” is readily met. Any patent lawyer worth his salt can raise a
       substantial new question in virtually every case. So there has to be some kind of
       meaningful threshold for this procedure back in the Patent Office or a pending
       litigation is subject to severe and unlimited abuse.

See Crossing the Finish Line on Patent Reform: What Can and Should be Done, House of

Representatives, 112th Cong. 45 (2011) (testimony of Judge Paul Michel), available at

http://www.uspto.gov/aia_implementation/hearing-feb11.pdf (last visited Oct. 18, 2019).

       Raising an SNQ to get an ex parte reexamination initiated is quite simple, as Chief Judge

Michel explained. Actually prevailing, where the USPTO finds by a preponderance of the

evidence that the patent claims are unpatentable, is an entirely different matter. This is one of

many reasons why many judges traditionally have been opposed to granting stays for ex parte

reexaminations. See 1 Patent Office Litigation § 13:17. Given InVue already failed to convince

the PTAB (the reviewing body for examiners) that the patents-at-issue are “more likely than not”

invalid (or even that there’s a “reasonable likelihood” they are invalid), it seems far-fetched that

the Patent Office will reach a different result here. InVue’s motion to stay should be denied.



                                                 -2-

       Case 3:18-cv-00052-KDB-DSC Document 88 Filed 10/21/19 Page 2 of 4
October 21, 2019                   Respectfully submitted,

                                   PARKER POE ADAMS & BERNSTEIN LLP


                                   By: s/ Eric H. Cottrell
                                   Eric H. Cottrell (N.C. Bar No. 21994)
                                   Richard S. Glaser, Jr. (N.C. Bar No. 13998)
                                   Three Wells Fargo Center
                                   401 South Tryon Street, Suite 3000
                                   Charlotte, NC 28202
                                   P: (704) 335-9531
                                   F: (704) 334-4706
                                   rickglaser@parkerpoe.com
                                   ericcottrell@parkerpoe.com

                                   and

                                   THOMPSON COBURN LLP

                                   David B. Jinkins (Pro Hac Vice)
                                   Matthew A. Braunel (Pro Hac Vice)
                                   Robyn H. Ast-Gmoser (Pro Hac Vice)
                                   One US Bank Plaza
                                   St. Louis, MO 63101
                                   P: (314) 552-6000
                                   F: (314) 552-7000
                                   djinkins@thompsoncoburn.com
                                   mbraunel@thompsoncoburn.com
                                   rastgmoser@thompsoncoburn.com


                                   Attorneys for Plaintiff Mobile Tech. Inc.




                                    -3-

      Case 3:18-cv-00052-KDB-DSC Document 88 Filed 10/21/19 Page 3 of 4
                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 21, 2019 the foregoing was filed electronically with the

Clerk of Court to be served by operation of the Court’s electronic filing system to all counsel of

record.



                                                PARKER POE ADAMS & BERNSTEIN LLP


                                                By: s/ Eric H. Cottrell
                                                Eric H. Cottrell (N.C. Bar No. 21994)
                                                Three Wells Fargo Center
                                                401 South Tryon Street, Suite 3000
                                                Charlotte, NC 28202
                                                P: (704) 335-9531
                                                F: (704) 334-4706
                                                ericcottrell@parkerpoe.com

                                                Attorneys for Plaintiff Mobile Tech. Inc.




                                                 -4-

      Case 3:18-cv-00052-KDB-DSC Document 88 Filed 10/21/19 Page 4 of 4
